EXHIBIT 10.1

 

 

 

Consent and AGREEMENT REGARDING commitment

increases AND ADDITIONAL TERM LOANS

 

THIS CONSENT AND AGREEMENT REGARDING commitment increases AND ADDITIONAL TERM
LOANS (this “Agreement”) dated as of November 20, 2017, is executed by the
Lenders (as defined below) party hereto, U.S. BANK NATIONAL ASSOCIATION (“U.S.
Bank”), RAYMOND JAMES BANK, N.A. (“Raymond James” and, together with U.S. Bank,
each a “New Lender” and collectively, the “New Lenders”), MANUFACTURERS AND
TRADERS TRUST COMPANY, as Administrative Agent (the “Administrative Agent”),
BROADSTONE NET LEASE, LLC (the “Borrower”) and BROADSTONE NET LEASE, INC. (the
“Parent”).

 

WHEREAS, the Borrower, the Parent, the financial institutions party thereto (the
“Lenders”), the Administrative Agent and certain other parties have entered into
that certain Revolving Credit and Term Loan Agreement dated as of June 23, 2017
(as in effect immediately prior to the effectiveness of this Agreement, the
“Credit Agreement”);

 

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Borrower has
requested that (i) the aggregate amount of the Revolving Commitments be
increased, (ii) Additional Term Loan Facility 1 Term Loans be made to the
Borrower by the New Lenders and (iii) the aggregate amount of the Term Facility
2 Commitment be increased, in each case, to or in the amount set forth on
Schedule I attached hereto and on the terms set forth herein;

 

WHEREAS, New Lenders are willing to provide Revolving Commitments and/or Term
Facility 2 Commitments and/or make the Additional Term Loan Facility 1 Term
Loans on the terms set forth herein;

 

WHEREAS, the Term Facility 1 Commitments have been fully utilized as of the date
hereof and the full amount of the Term Facility 2 Commitments remain undrawn as
of the date hereof; and

 

WHEREAS, the Lenders party hereto have agreed to provide the certain consents
set forth herein on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Commitment Increases.  Upon the effectiveness of this Agreement, in
reliance on the truth and accuracy of the representations set forth in Section 5
below (a) (i) the Borrower and each New Lender providing a Revolving Commitment
as set forth on Schedule I hereto acknowledge and agree that the amount of such
New Lender’s Revolving Commitment shall be the amount set forth for such New
Lender on Schedule I as such New Lender’s “Revolving Commitment Amount” and
(ii) each such New Lender providing a Revolving Commitment agrees to make the
payments required to be made by such New Lender under Section 2.16 of the Credit
Agreement and (b) the Borrower and each New Lender providing a Term Facility 2
Commitment as set forth on Schedule I hereto acknowledge and agree that the
amount of such New Lender’s Term Facility 2 Commitment shall be the amount set
forth for such New Lender on Schedule I as such New Lender’s “Term Facility 2
Commitment Amount”.

 

Section 2. Additional Term Loans.  Upon the effectiveness of this Agreement, in
reliance on the truth and accuracy of the representations set forth in Section 5
below each New Lender making an Additional Term Facility 1 Loan agrees to make
an Additional Term Facility 1 Loan to the Borrower in the principal amount set
forth for such New Lender on Schedule I as such New Lender’s “Additional Term
Facility 1 Loans”.  Each Additional Term Facility 1 Loans effected hereby shall,
for the avoidance

 

--------------------------------------------------------------------------------

 

of doubt, be a “Term Facility 1 Loan” and a “Term Loan” under and as defined in
the Credit Agreement and shall be due and payable in full on the Term Facility 1
Maturity Date. The interest on the Additional Term Facility 1 Loans will accrue
from and including the date of the making of the Additional Term Facility 1
Loans at the same per annum rate as the existing Term Facility 1 Loans made
pursuant to Section 2.2 of the Credit Agreement for the Interest Period that
will end concurrently with the end of the Interest Period for such existing Term
Facility 1 Loans (notwithstanding anything in the definition of the Interest
Period to the contrary).

 

Section 3.  Consents.  Upon the effectiveness of this Agreement, in reliance on
the truth and accuracy of the representations set forth in Section 5 below, and
notwithstanding the provisions of the Credit Agreement to the contrary, the
Administrative Agent and the Lenders party hereto hereby consent (a) to the
increases in the Revolving Commitments and the Term Facility 2 Commitments
described in Section 1 above and the making of the Additional Term Facility 1
Loans described in Section 2 above prior to the Term Loan Availability
Termination Date and (b) since (x) the Term Loan Availability Termination Date
has not occurred with respect to the Term Facility 2 Commitments and (y) the
full amount of the Term Facility 2 Commitments remain undrawn as of the date
hereof, the Term Loan Facility 2 Commitments may be increased as provided herein
instead of the making of Additional Term Facility 2 Loans as described in
Section 2.16; provided that, (i) for purposes of the conditions and other
requirements set forth in Section 2.16, the Term Loan Facility 2 Commitments
provided by the New Lenders shall be treated in a manner similar to the
increased Revolving Commitments and Additional Term Loans, as applicable,
described in Section 2.16, and (ii) the Term Loan Facility 2 Commitments
provided by the New Lenders shall be included as “Term Loans” in calculating the
maximum amount of Revolving Commitments and Term Loans available under the
Credit Agreement pursuant to the proviso in the first sentence of Section 2.16.
Other than as expressly set forth herein, nothing contained herein shall in any
way (i) waive, release, modify or limit the Loan Parties’ respective obligations
to otherwise comply with all terms and conditions of any or all of the Credit
Agreement and the other Loan Documents, or (ii) waive, release, modify or limit
any or all of the Administrative Agent’s and/or the Lenders’ respective rights,
remedies and privileges thereunder.

 

Section 4.  Conditions Precedent.  The effectiveness of this Agreement,
including without limitation, the increases of the Revolving Commitments and the
Term Facility 2 Commitments under Section 1 above, the making of the Additional
Term Facility 1 Loans pursuant to Section 2 above and the consents provided
under Section 3 above, is subject to receipt by the Administrative Agent of each
of the following, each in form and substance satisfactory to the Administrative
Agent:

 

(a)a counterpart of this Agreement duly executed by the Borrower, the Parent,
the Administrative Agent, each New Lender and the Requisite Lenders;

 

(b)Revolving Notes executed by the Borrower, payable to each New Lender
increasing its Revolving Commitment (other than any such New Lender that has
notified the Administrative Agent that it does not wish to receive a Revolving
Note) in the amount of such New Lender’s “Revolving Commitment Amount” as set
forth on Schedule I hereto;

 

(c)Term Notes executed by the Borrower, payable to each New Lender providing an
Additional Term Facility 1 Loan and/or Term Loan Facility 2 Commitment (other
than any such New Lender that has notified the Administrative Agent that it does
not wish to receive a Term Note) in the amount of such New Lender’s “Additional
Term Facility 1 Loans” as set forth on Schedule I hereto and/or such New
Lender’s “Term Loan Facility 2 Commitment Amount” as set forth on Schedule I
hereto, as the case may be;

 

(d)copies certified by the Secretary or Assistant Secretary of all limited
liability, corporate, partnership or other necessary action taken by the
Borrower, the Parent and any other Guarantor to

 

 

--------------------------------------------------------------------------------

 

authorize such increase in the Revolving Commitments, increase in Term Loan
Facility 2 Commitments and the Additional Term Facility 1 Loans or the guaranty
thereof;

 

(e)an opinion of Vaisey Nicholson & Nearpass PLLC, counsel to the Borrower, the
Parent and the other Loan Parties, if any, addressed to the Administrative Agent
and the Lenders and covering the matters reasonably requested by the
Administrative Agent;

 

(f)evidence that all fees, expenses and reimbursement amounts due and payable to
the Administrative Agent and each New Lender have been paid; and

 

(g)such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

 

Section 5.  Representations of Borrower.  The Borrower represents and warrants
that (a) no Default or Event of Default has occurred and is continuing as of the
effective date of this Agreement and immediately after giving effect to the
increases in the Revolving Commitments, the Term Loan Facility 2 Commitments and
the Additional Term Facility 1 Loans effected hereby and (b) the representations
and warranties made or deemed made by the Borrower or any other Loan Party in
any Loan Document to which such Loan Party is a party are true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty is true
and correct in all respects) on the effective date of this Agreement and
immediately after giving effect to the increases in the Revolving Commitments,
the Term Loan Facility 2 Commitments and the Additional Term Facility 1 Loans
effected hereby except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties are true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Credit Agreement.

 

Section 6.  Representations and Warranties of New Lenders. Upon the
effectiveness of this Agreement, each New Lender acknowledges and agrees that it
shall be a Lender under the Credit Agreement having a Revolving Commitment in
the amount, if any, set forth for such New Lender on Schedule I as such New
Lender’s “Revolving Commitment Amount”, having a Term Facility 2 Commitment in
the amount, if any, set forth for such New Lender on Schedule I as such New
Lender’s “Term Facility 2 Commitment Amount” and holding a Term Facility 1 Loan
in the amount, if any, set forth for such New Lender on Schedule I as such New
Lender’s “Additional Term Facility 1 Loan”.  Accordingly, such New Lender shall
have all of the rights and obligations of a Revolving Lender, Term Facility 1
Lender or Term Facility 2 Lender, as applicable, under the Credit Agreement and
the other Loan Documents with respect to New Lender’s Revolving Commitment, Term
Facility 2 Commitment and Term Facility 1 Loan, as applicable, and other rights
of a Lender under the Credit Agreement and the other Loan Documents with respect
to New Lender’s Revolving Commitment, Term Facility 2 Commitment and Term
Facility 1 Loan, as applicable.  Each New Lender (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is sophisticated with respect to decisions to acquire assets of the type
represented by such New Lender’s Revolving Commitment, Term Facility 2
Commitment and Term Facility 1 Loan, as applicable, and either it, or the person
exercising discretion in making its decision with respect to such New Lender’s
Revolving Commitment, Term Facility 2 Commitment and Term Facility 1 Loan, as
applicable, is experienced in such matters, (iii) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1 or 9.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement and to

 

 

--------------------------------------------------------------------------------

 

provide such New Lender’s Revolving Commitment, Term Facility 2 Commitment and
Term Facility 1 Loan, as applicable, and (iv) it has, independently and without
reliance upon the Administrative Agent or any Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and to provide such New Lender’s Revolving
Commitment, Term Facility 2 Commitment and Term Facility 1 Loan, as applicable;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender and,
as applicable, a Revolving Lender, a Term Facility 1 Lender and a Term Facility
2 Lender.

 

Section 7.  Reaffirmation.    Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty dated
as of June 23, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”) and agrees that the transactions contemplated
by the Agreement, including without limitation, the increase in the total
Revolving Commitments and Term Facility 2 Commitments under the Credit Agreement
and the making of Additional Term Facility 1 Loans, shall not in any way affect
the validity and enforceability of the Guaranty, or reduce, impair or discharge
the obligations of such Guarantor thereunder.

 

Section 8. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE.

 

Section 9.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement. Signatures hereto delivered by facsimile transmission, emailed
.pdf file or other similar forms of electronic transmission shall be deemed
original signatures, which hereby may be relied upon by all parties and shall be
binding on the respective signor.

 

Section 10.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 11.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by each of the New Lenders, the
Administrative Agent, the Requisite Lenders and the Borrower.

 

Section 12.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all reasonable documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees) incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Agreement and
the other agreements and documents executed and delivered in connection
herewith.

 

Section 13.  Benefits.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 14.  Effects.  On and after the effectiveness of this Agreement, this
Agreement shall constitute a Loan Document.  Except as expressly herein amended,
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. The amendments contained herein shall be deemed
to have prospective application only from the date this Agreement becomes
effective. The Credit Agreement, as herein amended, is hereby ratified and
confirmed in all respects.

 

 

 

--------------------------------------------------------------------------------

 

Section 15.  Definitions.  Capitalized terms not otherwise defined herein are
used herein with the respective meanings given them in the Credit Agreement.

 

[Signatures on Following Pages]


 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Consent and Agreement
Regarding Commitment Increases and Additional Term Loans to be executed as of
the date first above written.

 

 

THE BORROWER:

 

BROADSTONE NET LEASE, LLC

 

By:  Broadstone Net Lease, Inc., Managing Member

 

 

 

By: /s/ Ryan M. Albano



     Name: Ryan M. Albano

     Title: Executive Vice President and Chief Financial Officer

 

 

THE PARENT AND A GUARANTOR:

 

BROADSTONE NET LEASE, INC.

 

 

 

By: /s/ Ryan M. Albano



     Name: Ryan M. Albano

     Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

 

--------------------------------------------------------------------------------

 

 

THE ADMINISTRATIVE AGENT AND THE LENDERS (including New Lenders):

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Administrative Agent and a Lender

 

 

 

By: /s/ Lisa A. Plescia



     Name: Lisa A. Plescia

     Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

[Signature Page to Consent and Agreement Regarding Commitment Increases

and Additional Term Loan for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By: /s/ Matthew Ricketts



     Name: Matthew Ricketts

     Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

[Signature Page to Consent and Agreement Regarding Commitment Increases

and Additional Term Loan for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

BANK OF MONTREAL, as a Lender

 

 

 

 

By: /s/ Kevin Fennell



     Name: Kevin Fennell

     Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

[Signature Page to Consent and Agreement Regarding Commitment Increases

and Additional Term Loan for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

J.P.MORGAN CHASE BANK, N.A., as a Lender

 

 

By: /s/ Elizabeth Johnson

     Name: Elizabeth Johnson

     Title: Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

 

[Signature Page to Consent and Agreement Regarding Commitment Increases

and Additional Term Loan for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender

 

 

By: /s/ Amy L. Roush

     Name: Amy L. Roush

     Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

[Signature Page to Consent and Agreement Regarding Commitment Increases

and Additional Term Loan for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

REGIONS BANK, as a Lender

 

 

By: /s/ Michael R. Mellott

     Name: Michael R. Mellott

     Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

[Signature Page to Consent and Agreement Regarding Commitment Increases

and Additional Term Loan for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION as a Lender

 

 

By: /s/ Frederick H. Denecke

     Name: Frederick H. Denecke

     Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

[Signature Page to Consent and Agreement Regarding Commitment Increases

and Additional Term Loan for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

By: /s/ Brad Bowen



     Name: Brad Bowen

     Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

[Signature Page to Consent and Agreement Regarding Commitment Increases

and Additional Term Loan for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Gregory A. Conner

     Name: Gregory A. Conner

     Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

[Signature Page to Consent and Agreement Regarding Commitment Increases

and Additional Term Loan for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender

 

 

By: /s/ Thomas C. Owens

     Name: Thomas C. Owens

     Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

[Signature Page to Consent and Agreement Regarding Commitment Increases

and Additional Term Loan for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as a New Lender

 

 

By: /s/ Gordon Clough

     Name: Gordon Clough

     Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

[Signature Page to Consent and Agreement Regarding Commitment Increases

and Additional Term Loan for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, N.A., as a New Lender

 

 

By: /s/ James M. Armstrong

     Name: James M. Armstrong

     Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Consent and Agreement Regarding Commitment Increases

and Additional Term Loan for Broadstone Net Lease LLC]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

Revolving Commitments

 

Lender

Revolving Commitment Amount

Manufacturers and Traders Trust Company

$52,750,000.00

Wells Fargo Bank, National Association

$52,750,000.00

Bank of Montreal

$52,750,000.00

JPMorgan Chase Bank, N.A.

$52,750,000.00

SunTrust Bank

$50,000,000.00

Regions Bank

$50,000,000.00

Capital One, National Association

$50,000,000.00

Branch Banking and Trust Company

$17,000,000.00

Associated Bank, N.A.

$15,000,000.00

First Tennessee Bank National Association

$7,000,000.00

U.S. Bank National Association

$25,000,000.00

Total:

$425,000,000.00

 

Term Facility 1 Loans

 

Lender

 

Additional Term Facility 1 Loan

Term Facility 1 Loans (including Additional Term Facility 1 Loans)

Manufacturers and Traders Trust Company

----

$37,666,666.66

Wells Fargo Bank, National Association

----

$37,666,666.67

Bank of Montreal

----

$37,666,666.67

JPMorgan Chase Bank, N.A.

----

$71,000,000.00

SunTrust Bank

----

$25,000,000.00

Capital One, National Association

----

$25,000,000.00

Branch Banking and Trust Company

----

$11,000,000.00

First Tennessee Bank National Association

----

$5,000,000.00

U.S. Bank National Association

$15,000,000.00

$15,000,000.00

Total:

$15,000,000.00

$265,000,000.00

 

Term Facility 2 Commitments

 

Lender

Term Facility 2 Commitment Amount

Manufacturers and Traders Trust Company

$33,333,333.34

Wells Fargo Bank, National Association

$33,333,333.33

Bank of Montreal

$33,333,333.33

Regions Bank

$25,000,000.00

Associated Bank, N.A.

$15,000,000.00

Branch Banking and Trust Company

$7,000,000.00

First Tennessee Bank National Association

$3,000,000.00

Raymond James Bank, N.A.

$30,000,000.00

U.S. Bank National Association

$10,000,000.00

Total:

$190,000,000.00

 

 

 